 434DECISIONS OF NATIONALLABOR RELATIONS BOARDMason and Hanger-Silas MasonCo., Inc., The RustEngineeringCompany,a joint venture d/b/aMason-RustandGeorgeNewsom.Case14-CA-4664October 30, 1969DECISION AND ORDERBY MEMBERSFANNING,BROWN, AND JENKINSOn April 17, 1969, Trial Examiner Harry R.Hinkes issued his Decision in the above-proceeding,finding that the Respondent had engaged in and wasengaging in certain unfair labor practices andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. Thereafter,theRespondent filed exceptions to the TrialExaminer's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor RelationsAct,asamended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has considered the Trial Examiner'sDecision, the exceptions and supporting brief, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner as modified herein.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, andhereby orders that the Respondent,Mason andHanger-SilasMasonCo.,Inc.,TheRustEngineeringCompany,a joint venture d/b/aMason-Rust,St.Louis,Missouri,itsofficers,agents, successors, and assigns, shall take the actionsetforth in the Trial Examiner's RecommendedOrder.,in finding that the Respondent had discriminatorily denied employmenttotwoNegro carpenters,Newsom and Criswell, because of theirengagement in protected concerted activities, the Tridl Examiner alsoconcluded that inasmuch as two other Negro carpenters were hired, theRespondent was not motivated by racial discrimination However, the TrialExaminer had earlier found, and we agree, that the protected concertedactivities engaged in by Newsom and Criswell involved seeking a change inRespondent's hiring practices in order to get employment for themselvesand other Negro carpentersMoreover, the mere fact that Respondenthired two Negro carpenters at a later date does not necessarily establishthat Respondent's earlier refusal to hire Newsom and Criswell was not duetoracialdiscriminationAccordingly,we do not adopt the TrialExaminer's subsidiary factual conclusion that the failure to hire Newsomand Criswell was not motivated by racial discriminationOur decisionherein is grounded solely on the Trial Examiner's principal finding, inwhich we concur, that the Respondent's refusal to employ Newsom andCriswellwas because of their concerted protected activities SeeTannerMotor Livery. Ltd.148 NLRB 1402, 1403-04TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHARRY R HINKES, Trial Examiner The complainthereinwas issued on October 31, 1968 pursuant to anoriginal charge filed by George Newsom on May 2, 1968and served upon Mason & Hanger-Silas Mason Co , Inc ,theRust Engineering Company, a joint venture d/b/aMason-Rust, herein called the Employer, Company, orRespondent, on or about the same date, as well as anamended charge filed by the same George Newsom onOctober 23, 1968, and served upon Respondent on orabout the same date The complaint alleges that theRespondent, in violation of Section 8(a)(1) of the Act,failed and refused to employ George Newsom and DoyalCriswell on or about February 2, 1968, and at all timesthereafter because they had engaged in concerted activitiesfor the purpose of collective bargaining and other mutualaid and protectionBy answer duly filed, Respondentdenied the commission of any unfair labor practices aswell as the supervisory status of Respondent's ProjectManager Higgins, its PersonnelManager Hill and itscarpenter-foreman,Martin, as alleged in the complaint.'Respondent'sanswer further denied the complaint'sallegation that it is and has been an employer engaged incommerce within the meaning of Section 2(2), (6), and (7)of the Act, admitting only that its operations placed itslabor relations within the Board's jurisdiction. By way ofaffirmative defense, Respondent's answer denied that theunfair labor practices alleged in the complaint are withinthe jurisdictionof the Board and that since thecomplaint's allegation concerning the Respondent's refusalto hire Criswell on February 2, 1968, was first raised inthe amended charge filed on October 23, 1968, more than6months after the date of the alleged misconduct, it istherefore barred from any consideration in this proceedingunder the provisions of Section 10(b) of the Act.A hearing was held before me at St Louis, Missouri,on January 13 and 14, 1968, at which all parties wererepresentedandwereaffordedfullopportunitytoparticipate,examinewitnesses,andadduce relevantevidenceFollowing the hearing Respondent moved tocorrect the transcript in a number of instances Counselfor the General Counsel in his reply to said motionindicated no objection except with regard to four items.After studying the record and my recollection of thetestimony, I am inclined to agree with counsel for theGeneral Counsel and grant the motion of counsel for theRespondent for correction of the transcript except for thefour items objected to by counsel for the General Counsel.Briefs have been received from the Respondent and theGeneralCounselandhavebeengivencarefulconsiderationUpon the entire record in this proceeding, Imake the followingFINDINGS OF FACTIJURISDICTIONThe complaint alleges and Respondent's answer admitsthatMason & Hanger-Silas Mason Co., Inc., is aKentucky corporation with its principal place of businessin Lexington, Kentucky During the year ending January 1,1968,which period is representative of its operations'During the hearing, counselfor theRespondent stipulated that Higginswas a supervisor within the meaning of the Act179NLRB No. 71 MASON-RUST435during all times material herein, in the course and conductof its business operations, it performed services valued inexcess of $50,000, of which services valued in excess of$50,000 were performed in and for various enterpriseslocated in states other than the State of Kentucky. TheRust Engineering Company is a Pennsylvania corporationwith its principal office and place of business inPittsburgh, Pennsylvania. During the same period whichperiod is representative of its operations during all timesmaterial herein, it performed services valued in excess of$50,000, of which services valued in excess of $50,000were performed in and for various enterprises located instates other than the State of Pennsylvania. Mason &Hanger-SilasMason Co., Inc., and the Rust EngineeringCo. are and have been at all times material herein, jointventurers doing business under the trade name and style ofMason-Rust and have been engaged in the construction ofan ammunition plant for the United States Government inSt.Louis,Missouri. During the past year, in the courseand conduct of its business operations, Respondentfurnished services valued in excess of $500,000 in theconstruction of the plant described above which serviceshad a substantial impact on the national defense.The complaint alleges, and I find that the Respondentisnow and has been at all times material herein anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the ActAt the hearing in this proceeding, counsel for theGeneral Counsel moved to strike as nonresponsive thatportionofRespondent'sanswerwhichdenied thatRespondent was an employer engaged in commerce withinthemeaning of the Act. I adhere to my ruling grantingthemotion of counsel for the General Counsel inasmuchasRespondent in its answer has admitted the factualallegations concerningRespondent's business, as statedabove, from which the legal conclusion necessarily followsthat it is an employer engaged in commerce within themeaning of the Act.With respect to Respondent's first affirmative defense,that its alleged conduct was not within the jurisdiction ofthe Board because the complaint contains "an insinuationof racial discrimination" which is allegedly governed byother statutes, I note, however, that the complaint chargesRespondent with a refusal to hire because of the concertedactivity of Newsom and Criswell rather than a refusal tohire for reasons of race. I find it, therefore, unnecessary todecidewhether racial discrimination is beyond thejurisdiction of the Board although in that connection notePackinghouseWorkers vN.L R.B,70 LRRM 2489(C.A.D C.). I therefore adhere to my ruling during thehearing granting the motion of counsel for the GeneralCounsel to strike the Respondent's first affirmativedefense as nonresponsiveRespondent'ssecondaffirmativedefenseisthatconsideration of Respondent's refusal to hire Criswell isbarred by 10(b) of the Act because the amended chargeconcerning Criswell was filed more than 6 months afterRespondent's alleged refusal to employ Criswell It wasnot disputed that the charge concerning Newsom wastimely filed and that Respondent's alleged unlawful refusalto hire both men occurred at the same time In support ofitsposition,Respondent citesChampionPneumaticMachinery Co.,152NLRB 300, in which the chargealleged violations of Section 8(a)(1) of the Act, but,at thehearing evidence of violations of Section 8(a)(2) of the Actwithout a timely charge alleging a violation of that sectionwas not permitted even though a violation of Section8(a)(2) creates a derivative violation of Section 8(a)(1)...The courts in sustaining the General Counsel'spower to extend his complaint beyond the allegations ofthe charge have insisted that the new violation be"closely related to the violations named in the charge."[Citations omitted]The "close relationship" may befound where the events are closely related either in timeor in character to those alleged in the charge. But Icannot find that allegedly illegal wage increases andallegedly illegal transfers,both allegedly occurring onApril1,are "closely related"to the derivative 8(a)(1)violation inherent in sponsoring a labor organization atthe end of JanuaryChampion Pneumatic MachineryCo , supra,p.303.Counsel for the General Counsel citesExber, Inc ,dlbla El CortezHotel,160 NLRB 1442.In that caseseveral employees were discharged by the Respondent. Atimelychargewas filed concerning some of thosedischargedAn amended charge concerning the otheremployees was filed and served more than 6 months aftertheir discharge.The terminations of all the employeestook place during the same week and resulted from thesame alleged unfair labor practices Respondent'smotionfor dismissal of the complaint under Section 10(b) of theActwasdenied,citingN L.R B v.Local1423,Carpenters(Columbus ShowcaseCo ) 238F.2d 832, andStainless Steel Products, Incorporated,157 NLRB 232.Here the refusal to hire occurred allegedly on the sameday and for the same reason, indeed, for Criswell's actingin concert allegedly with Newsom. I therefore adhere tomy ruling during the hearing denying Respondent'smotion to bar the litigation of the complaint as it relatedtoCriswell and granting General Counsel'smotion tostrike Respondent's second affirmative defense.Ii.THE SUPERVISORY STATUS OF PERSONNEL MANAGERHILL AND CARPENTER FOREMAN MARTINAlthough Respondent's answer denied the supervisorystatusofbothPersonnelManagerHillandCarpenter-ForemanMartin, I find that both men weresupervisors of the Respondent within the meaning of theAct. Section 2(11) of the Act defines "supervisor" asany individual having authority, in the interest ofthe employer, to hire, transfer, suspend, lay off, recall,promote, discharge, assign, reward, or discipline otheremployees, or responsively to direct them, or to adjusttheirgrievances,or effectively to recommend suchaction, if in connection with the foregoing the exerciseof such authority is not of a merely routine or clericalnature, but requires the use of independent judgment.Hillhimself testified that his job title is "PersonnelManager" in charge of the employment section in thehiringandclassifyingofallapplicantsseekingemployment Hill further testified that he had authority tohire certain employees:Q. Are there some employees which you hire on yourown Mr. Hill?A. Yes sirQ.Would you tell us what kind of employees thoseare?A.Thesearesupervisory,nonsupervisory,non-manual employees.sssQ Nowthen would you tell us who was in charge ofthe actual hiring of all craft employees9 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDA The general foreman of the craft involved.Q So, it would have been the general carpenterforeman who would have been responsible for hiringcarpenters?A Yes sirThere is no dispute that Martin was the carpenterforeman According to Project Manager Higgins, Martin,as the foreman on the job, was the "Company's agent forthe purpose of hiring and firing" the manual employees intheir craft.Inviewof the statements by Higgins and Hillconcerning the job functions of both Hill and Martin andtheirauthority to hire and fire different classes ofemployees "on their own" there can be little doubt thatthey satisfy the definition of supervisor in the Act.111.THE SEQUENCE OF EVENTSGeorge Newsom, a Negro, has been a member of theCarpentersUnion since 1953. During January 1968 toAugust 1968 he was a paid-up member of his CarpentersLocal No. 47 in St Louis.On February 1, 1968, (according to Newsom) Newsomspoke with Doyal Criswell who is also a Negro carpenterand a member of the same Union and told him that hewas going out to the Respondent's construction projectbecause,unlike their employment at that time, theRespondent's jobs had overtime and were inside duringthe wintertime. He also told Criswell that the Respondentwas hiring carpenters and that since the Respondent didnot have any colored carpenters on the job they wouldhave a chance to get on. The next day, Newsom visitedthe Respondent's project where a guard told him to makean appointment with Respondent's Personnel ManagerHill.He thereupon telephoned Hill and told him he waslooking for a job as a carpenter. Hill invited him to comeover and Newsom did so on thesameday At this time hetold Hill that he was a union carpenter and asked if DoyalCriswell was working at the project. Hill asked Newsom ifCriswell was "a colored fellow" and, upon beug informedthat Criswell was, replied "He isn't here because we don'thave any colored carpenters." Hill then advised Newsomto come back and see Carpenter-Foreman Martin. Healso told Newsom that it was the Union that did thehiring at the projectWhen Newsom replied that that wasnot the custom in St Louis, Hill repeated that it was theUnion that hired carpenters for the project.Newsom then went to theBuildingTrades Council toinquire about hiring of carpenters at the project. He wasreferred to the president of the Carpenters Union, a MrLanghurst, who advised Newsom that the Respondent, nottheUnion, did the hiring of carpenters for the projectThat night Newsomonce againspoke to Criswell and toldhim that Langhurst had instructed him to go out to theproject and that the steward or the foreman had a listfrom which carpenters were hired.On Friday, February 9, 1968 (again according toNewsom), Newsom and Criswell met with Hill at theRespondent's project. Newsom told Hill of the advice hehad received from Union President Langhurst, adding"This job is 100 percent government financed, I waswonderingiftheyweregoing to puton any Negrocarpenters." Hill asked them if theywere union membersto which Newsomansweredthat they were and both heand Criswell showed Hill theirunion cards.Hill theninstructed them to see Foreman Martin thenext morningat 6.30 am Newsom and Criswell left theirnames andtelephone numbers with Hill's receptionist and then left.Hill in his testimony admitted that the applicants told himthey were union members and that Newsom asked forjobs for himself and CriswellHill placed this meetingabout the first week of March, 1968.' Hill also testifiedthat Newsom "pounded upon my desksaying that wehad no carpenters on the payroll, no Negro carpenters onthe payroll, that we had to hire him."Neither Newsom nor Criswell kept their appointmentwithMartin on the following morning under the mistakenbelief thatRespondent did not work on Saturdays 'Instead, they came to the plant on the following Mondaymorning.Martin and Hill were at the jobsite at 6 30 atwhich time Hill told Martin that Newsom was to meethimMartin waited some 20 minutes for Newsom to showup and then went to work inside the plant A few minuteslaterNewsom and Criswell arrivedCriswell left withoutseeing anyone, but Newsom went around to the front ofthe plant to see Hill and talk to him According to Hill,Newsom was then told that this was his second time tomiss an appointment (Hill having testified that Newsomhad missed a earlier appointment). He did not, however,make any effort to contact or locate Martin, tellingNewsom "It could be difficult to get ahold of him[Martin]."According to Hill, Newsom then "becameupset again," and threatened to picket the place sayingthat he had picketed other places and he had sued otherplacesbecauseofdiscriminationHilldeniedanydiscrimination and told Newsom that he would makeanother appointment for the next morning.That night Newsom met again with Criswell and toldhimoftheappointmentforthenextmorningAccordingly, the next morning both Newsom and Criswellwent to the plant and spoke to Foreman Martin. Hill wasnot present at this meeting. Martin advised them that hehad a list of applicants with about 150 names. NewsomthentoldMartin that "This is a United StatesGovernment plant and you haven't got a Negro carpenterinhere " To this Martin replied "The hiring is beingtaken care of at the office, you will have to take that upat the office." At Criswell's request,Martin took thenames and addresses of both Newsom and Criswell andrecorded them in a book Criswell then left and Newsomwent to see Hill. Newsom told Hill "What is the storyanyway? Now you give me the run around here that Mr.Martin is hiring and the Union is hiring You don't knowanything about this thing " Hill replied that Newsomshould keep going back around that back gate where hehad found Martin that morning. Newsom told Hill that hewas going to see the government. This same instruction toNewsom was given by Hill some days later, with a similarreply by NewsomNewsom then went to the Corps of Engineers' office inSt.Louis to complain and was referred by that office toits office at the Respondent's project. Newsom visited thatoffice where he complained that the Respondent was nothiringNegro carpenters although "a friend and I both"were trying to get on as carpenters. There Newsom wastold that Higgins was the Respondent's project manager'The contradiction in the testimony concerning the date of this meetingisnot important except with respect to the remedy which will be discussedbelowAccording to Hill, there was no contact between him and Newsomuntil earlyMarch 1968,when Newsom telephoned and Hill invited him tocome in that afternoon and meet Martin Newsom failed to appear,according to Hill,but came in the following day, together with Criswell, atwhich time Hill was advised that Newsom and Criswell were unioncarpenters seeking jobs at the Respondent's project'Hill's testimonymakes no reference to Newsom'sfailure to show upthat Saturday morning MASON-RUSTand that the Respondent's home office was in Pittsburgh,PennsylvaniaNewsomthentelephonedHigginscomplainingabout "getting the run-around" and Higginsreferred him to Personnel Manager Hill. Newsom repliedthatHill did not want to speak to him and Higgins toldNewsom that the Union did the hiring of carpenters.Newsom told Higgins, however, what he had learned fromUnion President Langhurst. Newsom then told Higgins hewas going to the Corps of Engineers, saying "I am goingto get me a job," to which Higgins replied "You doexactlywhatyouwant to" and terminated theconversation by hanging upNewsom then spoke to Criswell and told him he wasgoing to call the Respondent in PittsburghCriswelloffered to pay half of the cost of the call and did so thenext day when the call was completed At this callNewsom reported that "We are having a problem gettinga job as a Negro." He was told "There was a man hereby the name of Higgins," and was told to call Higginsback later on in the afternoon. Newsom calledHigginsthat afternoonHiggins was not in and Newsom left histelephone number. Later Higgins called Newsom back andasked Newsom to come to a meeting the next morningAt this meeting which was held on April 2, 1968,Newsom brought along a friend, Duffy, who was alsoseeking a job with the RespondentRepresenting theRespondent were Mr Hill and Mr. Higgins Newsomtestified that there was a gentleman from the Corps ofEngineers present who turned the meeting over to Higginsbut this was denied by Higgins and Hill. According toHiggins,Generally the things that he [Newsom] told me was thathe was a qualified journeyman carpenter, that he was achartermember of the local, he was a charter Negromember, that he had been carpentering for about 15years, and that all that time he had been working inbehalf of getting employment for Negro carpenters inthe St. Louis area. He implied to me, me, who wasreally a newcomer to this area, that thishad been anuphill fight for all of these years. He told me that hehad considerable difficulty with the Carpenters local,that he had sued the Carpenters local, I forget thereason, and he told me that he had difficulty with othercontractors in the area. I remember he mentioned thathe worked at one time for a Mr Milstone. It was prettymuch a brief rundown of his try in the area as acarpenter on behalf of colored carpentersHiggins promised to look into "this because as to whywe didn't have colored representation among carpenters,"but, advised Newsom that they had laid off 18 carpentersjust a day before. According to Higgins, they made anagreement for Newsom to fill out an application at Hill'soffice which Newsom did.Among other things, Newsom also said that he wanted"to get on the gravy train," by which he meant that hewanted to earn overtime which he was not earning on hisother fob. Newsom also said that they should have hired aNegro foreman and that they should lay off a whitecarpenter because there were no colored carpentersThereafter,Higgins instructedHill to hire minoritygroup personnel in all craft classificationsAs a result,Hill contacted union stewards and craft general foremenaswellas the state employment service, expressing theCompany's interest in hiring minority personnel. Higginsalso spoke to Martin about this matter but did not tellhim either to hire Newsom or not to hire him.Higginsexplained his failure to instruct Martin to hire Newsom,testifying thatNewsom had actedin an abusive manner437towards both Hill and the resident engineer from theCorps of Engineers as well as towards Higgins himself,from which behavior Higgins concluded that Newsom was"emotionally unstable."He did not, however,instructMartin not to hire Newsom 'NeitherNewsom nor Criswell were hired by theRespondent.Newsom's application for employment executed onApril 2,1968, contains the following comment*Qualified journeyman carpenterwithmany yearsexperienceAt present no vacancies. Applicant wasinformed he would be given every consideration asvacancies exist (Applic Incomplete)Signature of departmentor section headM R. HillDate 4-2-68There is considerable confusion as to whether there wasa carpenter vacancy on April 2. Hill first testified thatthere wasan openingfor a carpenter on that date but thatneitherCriswellnorNewsom were hired to fill thatvacancy. Later he changed his testimony stating that hewas "in error." He added that he had examined Companyrecords and discovered that the vacancy arose on April 4,notApril 2The Company records which Hill hadexamined indicate that a personnel requisition for 13carpenters was issued on March 16, 1968, of which 8 werehired on March 19 and 5 were hired on March 20. Thenext requisitionwas on April 4 and was for one carpenter.It therefore would appear that Hill was in error when hefirst testified that a vacancy for one carpenter existed onApril2.This conclusion, however,isnotnecessarilycorrect.Although Hill testified that a vacancy could notexist2 days before a requisition, Higgins stated theoppositeAccording to Higgins, the Respondent'sgeneralconstructionsuperintendentconsultswiththecraftsuperintendent for carpenters as well asMartin, thegeneral foremanfor carpentersAfterwards, the generalsuperintendent executes a personnel requisition form. It istherefore not impossible for a vacancy to exist prior to thedate on whicha requisitionisexecuted, and it is quitepossible that the vacancy for one carpenter which wasIn this connection,counsel for the Respondent states that Newsom"admitted that he cursed"Ido not so read Newsom's testimonyWhenasked if he had cursed,Newsom answeredWell, I don't make it a-well, nothing of cursing,that is rightWhen Iget ready to curse I am fighting I don't curse,Imean if I curse youbetter start running because I am going tofight, that is rightAs I reconstruct that testimony with my recollection of the intonations andgestures of the witness as he testified, I took his testimony to be that hedid not curse and that he resorts to cursing only as a last resort andpreliminaryto fighting which did not happen hereAs respects the alleged cursing to Higgins,Higgins testified thatNewsom "lapsed into some cussing and some threats I don't rememberthe specific cuss words now, but they were insulting cuss words,and alsonasty threats of who he was going to call and what he was going to do "The so-called threat according to Higgins was Newsom's threat to call theMayor of StLouis and Mr Meany, theAFL-CIO executive I do notregard Newsom's expressed intention of calling theMayor of St Louis orMr Meany as a threat, which is defined by lexicographers as an expressionof intention to inflict evil, injury or damage Nor is Higgins' conclusionarydescription of "insulting cuss words" sufficientlyprobative to establish thatNewsom did curse 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDrequisitioned on April 4, 1968, existed on April 2, 1968.Indeed, although Hill denied knowing that a carpentervacancy existed on April 2, an affidavit given by Hill to aBoard representative statesOn April 2, 1968, prior to the time that Newsom cameto the project to meet with Higgins,IcalledMartin andtold him that Newsom was coming out to the project tomeetwithHiggins.Martinwas told by me thatNewsom would be here at about 2 p.m Martin said,okay,Martin did not say anything about the vacancyfor the carpenter which he had I knew that there was avacancy for one carpenter on 4/2/68.Moreover, although the Company records heretoforereferred to (which caused Hill to change his testimonyconcerningthe carpenter vacancy on April 2) appear toindicate that the personnel requisition of March 16 for 13carpenters was filled by March 20, Hill's affidavit statesThe 13 carpenters requisitioned on 3-16-68 were filledas follows: 7 on 3-19-68, 5 on 3-20-68, and Tausafari on4-8-68.Hilltestifiedthat the affidavitmerely reflects hisrecollectionof the event. Copies of the Respondent'spersonnel requisitions furnished to the Board show thattheMarch 16 carpenter requisition was filled on April 8,1968 and that the last one hired under that requisition wasone CharlesWilliams.Similar records show that thesingle carpenter vacancy requisitioned on April 4, 1968was filled on April 26, 1968 by the hiring of Tausafari.Inasmuch as these records are corroborative of thetestimony of both Williams and Tausafari, which will bereferred to later, I conclude that they represent the correctversion of the hiring at that time. From this I concludethat on March 16, 1968 a vacancy for a carpenter existedand that the vacancy was filled on April 8, 1968 by thehiring of Williams. On April 4, 1968, another vacancy fora carpenter arose which vacancy was filled by the hiringof Tausafari on or about April 26, 1968 Moreover, I findthat both Hill and Martin were aware of that carpentervacancy on and after March 16, 1968 when the requisitionwas executed.BothWilliams,who was hired on April 8, andTausafari, who was hired about April 26, are Negroes.Williams testified that in February, 1968, hearing of theovertime at Respondent's project, he decided to seekemployment there. Around April 4 or 5 he was advised bythe union secretary to contact the union steward at theRespondent's ^project or Foreman Martin or PersonnelManager Hill. He thereupon came to the Respondent'sgate where he was met by Union Steward Brooks whotoldWilliams that he, Brooks, had heard that Williamswas looking for carpenter work It does not appear howBrooks got this information.Brooks asked if Williamshad a card and upon being informed that he did,instructedWilliams to leave his name and number withthepersonnelmanager.A day or so later, Williamsreceived a telephone call from Hill instructing Williams tocome in with tools at 7:30 a.m. the following Monday,prepared to go to work. On Mondaymorning,Williamswas met by Hill and taken to the personnel office wherehe was told to fill out an application form. According toWilliams, Hill said "Take your time, fill it out right, wehave already talked with you and you are already hiredThisis just a formal application."Q Did he indicate that you would be losing any timewhile you were filling out the application form?A. He said my time started already.Williams further testified that Hill told him that "theynormally hire from a list" but "the Company reserved theright to hire on an individual basis if they so desired, sothey were doing so in this particular case "Itshould be noted that Williams, an applicant for acarpenter vacancy, was hired before he had filed anapplication for employment, before being interviewed byForeman Martin, and before being listed on Martin's listof 150 applicants.On April 15, 1968, Newsom sent a telegram to aconference of State Governors which was being held in StLouis. In it Newsom stated that the Respondent "hiredone Negro carpenter to keep us off of him Please lookinto this matter."About a week later Union Steward Brooks toldWilliams that Personnel Manager Hill wanted to see him.Williams went to Hill's office. There Hill inquired ofWilliams how things were going with him and if he hadany complaintsWilliams replied that he did not haveanyone to work with on a regular basis but was beingassigned to one group one day and another group the nextdayHill then asked Williams if Williams knew where hecould find another carpenter. Williams replied that he hada friend who could do that kind of work and told him hisname was Tausafari. Hill then told Williams to haveTausafari call him [Hill].At that time Tausafari was working at a localdepartment store doing shoe repair work. Upon hearingfrom Williams that there might be a possibility of gettinghired at the Respondent's project, he visited the project onApril 20, 1968, where he filled out an application foremployment. Later he telephoned Hill and was invited toreturn to the plant. Accordingly, he met with Hill on thenextday and told Hill that he was a journeymancarpenterbutwasnonunion.HillthereupongaveTausafari a letter to take to the union hall so thatTausafari could be issued a permit. Tausafari gave hisemployer I day's notice and then reported for work at theRespondent's projectThere for the first time he metUnion Steward Brooks and Foreman Martin.Itshouldbenoted thatTausafariexecutedanapplication for employment before he was hired, unlikeWilliams who did so after he was hired. Both applicants,however, were hired before being interviewed by ForemanMartin and before being listed on Martin's list of 150applicantsThe foregoing experiences as related by Williams andTausafari during this hearing are not contested by theRespondent.IVRESPONDENT'S CONTENTIONSRespondent urges that the complaint be dismissed forvarious reasons.1.Neither Newsom nor Criswell was an employee forpurposes of Section 8(a)(1) of the Act2Newsom and Criswell did not act in concert3.NeitherNewsom nor Criswellwere treateddiscriminatorilyIfind these contentions without merit and will discussthem seriatim.1.The "employee" issueRespondent argues that neither Newsom nor Criswellwas an "employee" of the company. The act, however,defines "employee" to MASON-RUST439include any employee, and shall not be limited tothe employees of a particular employer, unless the actexplicitly states otherwise.The Supreme Court, considering the language of theact, the legislative setting and the function of that statute,heldSection8(a)(3)applicabletoapplicantsforemployment who were refused employment because oftheir affiliationwith the UnionPhelps Dodge Corp. v.N L R.B,313U.S 177. Similarly, inJohnHancockMutualLife Insurance Co vN L R.B.,191F.2d 483(C.A.D.C.), the court held Section 8(a)(4) of the Actapplicable to an applicant for employment who wasdenied employment because he had given testimony in aproceeding under the Act. In that case, the court cited theAct'sdefinitionofanemployee quoted above andconcludedThus, in the absence of specific limitation, it [the act'sdefinition of employee] includes not only the existingemployees of an employer but also, in a generic sense,members of the working class.The "specific limitation" can be illustrated by Section8(a)(5)which makes it an unfair labor practice for anemployertorefusetobargaincollectivelywithrepresentativesofhisemployees.Becauseof thislimitation,anemployerneednotbargainwitharepresentativeof applicants for employment.PiaseckiAircraft Corp.,123 NLRB 348, enfd. 280 F 2d 575 (C.A.3),Union Texas Petroleum,153 NLRB 849, andHoustonMaritime Association, Inc,168 NLRB No 83.Section 8(a)(1) of the Act, which is the provision of theact involved here, declares it an unfair labor practice foranemployer to interferewith,restrainorcoerceemployees in the exercise of their rights guaranteed inSection7.Section7givesemployees "the right toself-organization .and to engage in other concertedactivities for the purpose of collective bargaining or othermutual aid or protection." There are no words of speciallimitation in those provisions of the Act. There is,therefore, no reason to circumscribe their applicability,just as there is no reason to circumscribe the applicabilityof Sections 8(a)(3) and 8(a)(4). Thus, inTime-O-Matic,Inc v. N.L R B,264 F. 2d 96, 99 (C.A. 7), a company'ssupervisor told two applicants for employment thatnonmembership in the Union was a condition ofemployment. The court found a violation of Section8(a)(1) of the Act.A violation of Section 8(a)(1) of the Act was completewhen the statements weremade to prospectiveemployees who are employees for the purposes of theAct.Respondent citesN L R B v. Texas Natural GasolineCorp.,253 F.2d 322 (C.A. 5), where the Court held that"The statement that `employee' includes any member ofthe working class is too broad." In that case, however, theCourt made it clear that this limitation did not encompassapplicants for employment saying "We do not have a casewhere it is claimed that an applicant for employment is anemployee." Finally, counsel for Respondent argues that ifapplicantsforemployment are given Section 8(a)(1)protection "all one need do to get employed where hedesires is apply for a job and then engage in `protected'activity."His conclusion, however, omits one essentialfinding: that the prospective employer refused employmenttothe job seekerbecauseof his participation in aprotected activity.Iconclude, therefore, thatNewsom and Criswell,applicants for employment with the Respondent, wereemployees within the meaning of the Act and entitled tothe protection of Section7.To holdotherwise would leadto inconsistent results. Thus, although an applicant foremployment may not be denied employment because he isa member of a union,such behavior being a violation ofSection8(a)(3)oftheAct,the same applicant foremployment would be denied employment because of hisconcerted activity for mutual aid or protection.This resultwould not be consistent with the language of Section 7which gives employees"the right to self-organization, toform,join,orassist labor organizations,tobargaincollectively through representatives of their own choosing,and to engage in other concerted activities for the purposeofcollectivebargainingorothermutualaidorprotection."The Supreme Court has admonished againstinterpreting the "broad"language of Section 7 in a"restricted fashion"which"would only tend to frustratethe policy ofthe Act toprotect the right of workers to acttogether to better their working conditions."N L.R.B. vWashington AluminumCo.,370U.S. 9. See alsoTannerMotor Livery,Ltd.,148 NLRB 1402. Accordingly, I readthe language of theAct to giveapplicants for employmentprotectionagainstdiscriminationbothforunionmembership and for protected concerted activities.2.The "concert" issueRespondent contends that Newsom was acting alone,not in concert with Criswell. It citesContinentalManufacturingCorp,155NLRB 255, where anemployer's dismissal of an employee was upheld. In thatcase, the employee had written a letter of complaint to theemployer but without consulting any other employeeabout the writing of the letter. I consider that case,however, inapposite here. Newsom consulted with Criswellas early as February concerning the Respondent's hiringpracticesand their chances of getting employment ascarpentersAfterwards, both he and Criswell met withPersonnelManager Hill to inquire about the employmentofNegro carpenters.HillcorroboratedNewsom'stestimony in this respect adding that Newsom, in thepresence of Criswell, demanded that the Respondent hireNegro carpenters. Later Criswell accompanied Newsomfor the appointment with Martin, although Criswell didnot stay to speak to anyone. Newsom and Criswell,however, returned to see Martinagain.This time Martinwas told by Newsom that there were no Negro carpentersemployed by the Respondent andCriswellasked thatMartin take their names and addresses for employment.Finally, when Newsom telephoned the Pittsburgh office ofthe Respondent he did so only after first consulting withCriswell and receiving Criswell's offer to pay for half ofthe cost, which he did the next day when the call wascompleted. The record evidence is clear that Newsom wasnot acting alone although, admittedly, he took the leadMoreover, group action is not a prerequisite toconcertedactivity,SaltRiverValleyWaterUsersl^Association,99NLRB 849, 853, citingOffice TowelSupply Company, Inc.,97 NLRB 449, andRoot-Carlin,'Inc.,92 NLRB 1313. The Court of Appeals for the ThirdCircuit puts it this way:[A] conversation may constitute a concerted activityalthough it involves only a speaker and a listener, but toqualify as such, it must appear at the very least that itwas engaged in with the object of initiating or inducingor preparing for group action or that it had somerelation to group action in the interest of the employees.Mushroom Transportation Co. vN L R.B.,330 F.2d 440DECISIONS OF NATIONAL LABOR RELATIONS BOARD683See,also,Owens-Corning FiberglasCorpv.N.L.R B,C.A. 4, Dec. 4, 1968ThatNewsom's and Criswell's activities had "somerelation to group action in the interest of the employees"isclear.Reference has already been made to the severalinstances in which Newsom as well as Criswell made itclear that they were seeking a modification of theRespondent's hiring practices to have it employ Negrocarpenters.Of course, both men were interested inobtaining jobs for themselves But this was not their onlyobjective.Repeatedly one or both of these men mademention of the fact that no Negro carpenters wereemployed by the Respondent, despite the fact that thelocalunion had a number of Negro carpenters on itsroster Indeed, it seems clear to me that as a result of theprodding by Newsom and Criswell, Respondent, throughitsprojectmanager and personnelmanager,beganvigorous efforts to employ Negro carpenters. The firstNegro carpenter was employed by the Respondent within6 days after Newsom's meeting with Higgins. The secondNegro carpenter was employed by the Respondent lessthan 3 weeks thereafter.Counsel for the Respondent argues, however, that theCompany was not aware of any concerted activity on thepart of Newsom and Criswell. He citesN L R B v.Burnup& Sims,Inc.,379 U.S 21, where an employerwas held to have committed an unfair labor practice indischarging two employees in the mistaken belief that theyhad engaged in misconduct during the course of aprotected activity. The Supreme Court heldSection 8(a)(1) is violated if it is shown that thedischarged employee was at the time engaged in aprotected activity, that the employer knew it was such,that the basis of the discharge was an alleged act ofmisconduct in the course of that activity and that theemployee was not, in fact, guilty of that misconduct.Respondent argues that it did not know that Newsomand Criswell were engaging in concerted activities and thatunder theBurnup & Simscriteria it cannot be held tohave engaged in an unfair labor practice in refusing tohire these men I cannot agreeAs early as March, 1968, (or possibly even earlier)PersonnelManager Hill was advised by Newsom in thepresence of Criswell that the Company employed noNegro carpenters and that it should have done so. Similaradvicewas given to Carpenter Foreman Martin whenNewsom and Criswell met with him. At the April 2, 1968,meeting with Higgins and Hill, Higgins admitted thatNewsom told him that he [Newsom] had been working inbehalf of getting employment for Negro carpenters in theStLouis area. "It was pretty much of a brief rundown ofhis try in the area as a carpenter on behalf of coloredcarpenters."There can be no doubt that the threesupervisory agents of the Respondent, Martin, Hill andHiggins, learned at one time or another during the periodfromMarch through April 1968, that Newsom andCriswell were seeking to have the Company employ Negrocarpenters, an activity which had much more than "somerelation to group action in the interest of the employees "Specifically, however, I find that Higgins learned of theprotected activity of Newsom on April 2 when he metwithNewsom and Hill and was told by Newsom thatNewsom had been working for the employment of Negrocarpenters in the St. Louis area. Martin became aware ofthe concerted activities of Newsom and Criswell aroundearlyMarch when he met with both men at the gate andwas told of the company's failure to hire Negro carpentersand their desire to be so employed by the Respondent.Hill first learned of Newsom's and Criswell's concertedactivitieswith respect to the employment of Negrocarpenters by the Respondent in early March, 1968, whenboth applied for work and were directed by Hill to seeForeman Martin3Thediscriminatory issueThe testimony by witnesses for the Respondentestablish that the hiring of carpenters was one of thefunctionsofForemanMartin.Theuncontradictedtestimony of Williams and Tausafari, however, is more tothe point.Williams was hired after being interviewed by UnionSteward Brooks and Personnel Manager Hill, but withoutseeing or talking to Foreman MartinWilliams, in turn,soughtoutTausafariwho was then interviewed byPersonnel Manager Hill and put to work before seeing ortalking to ForemanMartin or even Union StewardBrooks. It is obvious, therefore, that although Martin mayhave had the authority to hire carpenters, he was not theonly one so empowered. Certainly, Personnel ManagerHillwho admitted having the hiring authority overnonmanual employees was able to exercise a similarauthority effectively over carpenters after April 2, 1968.Nevertheless,although fully aware of Newsom's andCriswell's efforts to be hired by the Respondent, he madeno attempt to reach them to fill the vacancies forcarpenters that arose. According to Company records, 10such vacancies arose on February 22, 1968, two morewere hired on February 27, 1968, six more were hired onMarch 6, 1968, eight more on March 19, five more onMarch 20, one more on April 8 (Williams), and one moreon April 26 (Tausafari)Although Hill testified in this proceeding, he offered nocredibleexplanation for his failure to employ eitherNewsom or Criswell. Hill testified that Martin tried tocallNewsom several times but got no answer Martinhimself, however, did not testify in this proceeding and wedo not know under what circumstances he allegedly failedto reach Newsom by telephone. Newsom, on the otherhand, credibly testified that the number he had givenRespondent was the number of a tavern in St. Louiswhere his sister was employed and that the tavern wasopen from 7 to 1.30 a.m. every day except Sunday. This isthe same number that other employers have used to reachNewsom and that Higgins used on April 1Another explanation offered by Hill for failure to hirethesemen was that although he raised no questionconcerning Newsom's qualifications for carpentry work hehad no proof that Criswell was so qualified. Oncross-examination,however,he admitted that it waspossible thatNewsom had told him Criswell was ajourneyman carpenter. In any event he knew that bothmen were members of the carpenters union. Even if theyhad not been journeymen carpenters and members of theunion it would not explain his failure to hire theminasmuch as this deficiency was overlooked in theemployment of TausafariCounsel for the Respondent also argues that Higginsrefused to order Martin to hire Newsom because Newsomhad allegedly behaved in an abusive manner. This,however, is irrelevant. If Higgins had refused to employNewsom this testimony might be relevant in explanation.But Higgins made no such determination. According tohim, the hiring of Newsom was left to Martin undernormal hiring procedures. There is nothing in the recordto indicate that Martin ever became aware of Newsom's MASON-RUSTallegedabusivemannerwhichHigginshad foundobjectionableReference has already been made to Hill's denial of anyauthoritytohirecarpenters,putting that authoritycompletely in the hands of Foreman Martin Thistestimony,however,isnotconsistentwiththeuncontroverted testimony ofWilliamsandTausafariwhom he hired without Martin's prior approval. I am notunmindful of Hill's testimony that he did not make thedecision to employ Williams or Tausafari According tohim, that decision was made by Martin, Hill merelycarriedoutMartin'sdecisionIdo not credit thattestimony It was neither corroborated by Martin who didnot testify in this proceeding nor is it consistent with thestipulated testimony ofWilliams who related that Hilltold him he was being hired on an "individual basis"rather than from a list. Respondent has failed to explainwhy neither Newsom nor Criswell were not also hired onan "individual basis "That Respondent was free to refuse employment toanyone for cause or even for no cause is beyond dispute,provided that refusal was not in derogation of theapplicant's rights to engage in concerted activities formutual aid or protection.V CONCLUSIONSFrom the foregoing I reach certain conclusions.1.BothNewsom and Criswell, applicants foremployment with the Respondent, were "employees"within the meaning of the Act, entitled to the protectionof Section 8(a)(1) against employer interference with theirrights among which, under Section 7, was their right toact concertedly for mutual aid and protection2Newsom and Criswell acted in concert for theobjectiveof changing Respondent's hiring practices toinclude Negroes among its carpenters3.Newsom and Criswell were qualified carpenters andmembers of the Carpenter union and these facts wereknown to the Respondent at all times material herein4Neither Newsom nor Criswell were hired followingtheirconcerted activities as described above althoughvacancies for carpenters existed and were filled by theRespondent.5Respondent's failure to hire Newsom and Criswellwas not due to racial discrimination as evidenced by thefact that two Negro carpenters, Williams and Tausafari,were hired after April 2, 1968.6Respondent has offered no explanation for its failureto hire Newsom or Criswell This was illustrated by thefollowing exchangeTrial Examiner.Williams, a Negro carpenter, washiredNewsom, a Negro carpenter, was not hired. Bothevents took place when it was the Company's policy torecuit and hire members of minority groups. Now canyou explain the difference9Personnel Manager Hill No, sir. I can't.Carpenter-Foreman Martin who might have been ableto explain the difference did not testify I note, however,that the two Negro carpenters,Williams and Tausafari,who were hired by the Respondent after April 2, 1968,were in no way connected with the concerted activities ofNewsom and Criswell who put pressure upon theRespondent in various ways to accomplish the hiring ofNegro carpenters at the project Indeed, it appears thatbothWilliams and Tausafari were hiredon an"individualbasis" despite Respondent's knowledge that two qualified441union carpenters had applied for such position some timepreviously and were actively seeking those positions.Itseems clear to me that when an employer fails toemploy an applicant who has engaged in concertedactivities for mutual aid or protection,the burden of goingforward with evidence should shift to that employer toexplain his failure to hire such applicants,where, as here,others not involved in such concerted activity and witheven lesser qualifications for the job are hired. Thisburden has not been met by Respondent It is asking toomuch to require the General Counsel or the ChargingParty to delve into the mind of the employer for arationale when that rationale,if it exists,should be easilydemonstrable by the employer7.RespondentcitestherecentcaseofUnitedPackinghouse Food & Allied Workers v.N L R.B, 416F.2d 1126 (C.A.D C)where theCourtheld an employer'spolicy and practice of invidious discrimination on accountof race or national origin is a violation of Section 8(a)(1).The court added howeverIn order to hold that employer racial discriminationviolatesSection 8(a)(1) it must be found that suchdiscrimination is notmerely unjustified but that itinterfereswithor restrains discriminated employeesfrom exercising their statutory right to act concertedlyfor their own aid or protection as guaranteed by Section7 of the Act.From this Respondent argues that it did not interferewith anyone'sSection 7 rights because Newsom quit aunion scale job and,when he met with no immediatesuccess, he quickly regained employment.This argument,however,isbest addressed to the measure of damagesThePackinghousecase held that racial discrimination wasaviolationofSection8(a)(1)preciselybecause itinterfered with the employees'right to act concertedlyArefusal to hire those who act concertedly is an even moredirect interference with the right to act concertedly and isa fortioria violation of Section 8(a)(1)CONCLUSIONS OF LAW1.Mason-Rust,Respondent herein, has been at alltimes material herein an employer engaged in commercewithin the meaning of Section 2(2), (6) and (7) of the Act.2The complaint which charges Respondent with arefusaltohirebecause of the concerted activity ofNewsom and Criswell is within the jurisdiction of theBoard.3The allegation of the complaint charging Respondentwith the refusal to employ Criswell is not barred bySection 10(b) of the Act, despite the fact that the chargeconcerning Criswell was filed more than 6 months afterthe Respondent's refusal to employ Criswell.4Newsom and Criswell as applicants for employmentwith the Respondent are entitled to the protection ofSection 8(a)(1) and Section 7 of the Act.5Respondent'sPersonnelManagerHill,Carpenter-Foreman Martin and Project Manager Higginsare its supervisors within the meaning of the Act6.Newsom and Criswell were acting concertedly whenthey applied for employment with the Respondent seekingto have the Respondent employ Negro carpenters on itsproject7.Newsom's and Criswell's concerted endeavors wereformutual aid or protection within the meaning of theAct8Respondent knew that Newsom's and Criswell'sactivities were concerted protected activities. 442DECISIONS OF NATIONAL LABOR RELATIONS BOARD9.Respondent has refused to employ both Newsom andCriswell because of their concerted protected activities inviolation of Section 8(a)(I) of the Act.THE REMEDYHaving found that the Respondent has engaged inunfair labor practices violative of Section 8(a)(1) of theAct, I shall recommend that it cease and desist therefromand take certain affirmative action designed to effectuatethe policies of the ActIhave found that Newsom and Criswell began theirconcertedactivitiesforthepurposeofobtainingemployment for Negro carpenters at the Respondent'sproject around February 1, 1968. Newsom further testifiedthat on the following day he spoke to Personnel ManagerHill about a carpenter's job and was instructed by Hill toseeForeman Martin. This meeting, however, was notsufficient to apprise the Respondent of the concertedactivitynor is it sufficient evidence of Respondent'srefusal to hire Newsom.Newsom further testified that he met with Hill a secondtime on February 9, at which time, in the presence ofCriswell, he raised the subject of Respondent's failure toemploy Negro carpenters.Within a few days thereafter,bothNewsom and Criswell spoke to Foreman Martinabout the employment of Negro carpenters and left theirnames and addresses with him Hill, in his testimony,however, places these latter events in the month of Marchand,more specifically, earlyMarch I am inclined toaccept the testimony given by Hill with respect to the dateof these events rather than that given by NewsomNewsom's testimony is at variance with some of thestatements given by him to an agent of the Board.Moreover, there is an unexplained hiatus between thealleged February meetings of Newsom and Criswell withbothHillandMartin and the April 2 meeting withHiggins It appears more likely that the meetings withHill and Martin took place as testified to by Hill in earlyMarch and, that after several tries at employment coupledwith an interval of intermittent employment elsewhere,Newsom met with Higgins on April 2 1 conclude,therefore, thatRespondent became aware of Newsom'sandCriswell'sconcertedactivitieswithrespecttoRespondent's employment of Negro carpenters aroundearlyMarch, 1968. The first requisition for carpentersthereafterwas dated March 16, 1968, and, as foundearlier, a need for a carpenter continued from March 16,1968, until at least April 26, when Tausafari was hired.More carpenters were hired in May, July, and September,1968.Ishall therefore recommend that if Respondent stillneeds carpenters on its St. Louis project, it shall offerNewsom and Criswell immediate employment ascarpentersatthatprojectwithoutprejudice to suchseniority or other rights and privileges as each would haveenjoyedhadhebeenhiredonMarch 16, 1968,discharging, if necessary, any carpenter hired on thatprojecton or after March 16, 1968 1 shall furtherrecommend that Respondent make each of them whole forany loss of earnings suffered by reason of the failure toemploy them since March 16, 1968 by payment of a sumof money equal to that which they normally would havereceived as wages from March 16, 1968 to the date ofRespondent's offer of employment as above required orthe date on which their employment on the St. Louisprojectwould normally have ended, whichever is earlier,less any net earnings during said period(Crossett LumberCo, 8 NLRB 440) and in the manner described in F. WWoolworthCompany,90NLRB 289, together withinterest thereon at the rate of 6 percent per annum as setforth in IsisPlumbing & Heating Co,138 NLRB 716.RECOMMENDED ORDEROn the basis of the foregoing findings of fact andconclusions of law, I recommend that the Respondent,Mason and Hanger-Silas Mason Co., Inc., The RustEngineering Company, a joint venture d/b/a Mason-Rust,its officers, agents, successors, and assigns, shall.1.Cease and desist from.(a)Refusing to employ applicants because they haveengaged in concerted activities for their mutual aid orprotection.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of theirright to self-organization to form labor organizations, tojoin or assist any labor organization and to engage in anyother concerted activities for the purpose of collectivebargaining or any other mutual aid or protection or torefrain from any and all such activities2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Offer George Newsom and Doyal Criswell, in thatorder, immediate employment as carpenters at its St.Louis project, if Respondent still needs carpenters on thatproject, without prejudice to such seniority or other rightsand privileges as each would have enjoyed had he beenhired on March 16, 1968, discharging, if necessary, anycarpenter hired on that project on or after March 16,1968, and make them whole for any loss each of themmay have suffered by reason of the discrimination againsteach of them in the manner set forth in the section of theabove Decision entitled "The Remedy "(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypaymentrecords,timecards, personnel records and reports, and all otherrecords relevant and necessary to a determination ofcompliance with (a) above.(c)Post in conspicuous places, at its project in StLouis, including all places where notices to employees arecustomarilyposted,copiesof theattachednoticemarked "Appendix."' Copies of said notice, on formsprovided by the Regional Director for Region 14, afterbeing duly signed by the Respondent's representative, shallbe posted by the Respondent immediately upon receiptthereof and be maintained by it for 60 consecutive daysthereafterSteps shall be taken by Respondent to insurethat said notices are not altered, defaced or covered byany other material.(d)Notify the Regional Director for Region 14, inwritingwithin20daysfromthedateofthisRecommended Order, what steps the Respondent hastaken to comply herewith 6'if this Recommended Order is adopted by the Board, the words "aDecisionandOrder"shallbesubstitutedforthewords"TheRecommended Order of a Trial Examiner"in the notice If the Board'sOrder is enforced by a decree of the United States Court of Appeals, thenotice will be further amended by the substitution of the words "a Decreeof the United States Court of Appeals Enforcing an Order" for the words"a Decision and Order "'If this Recommended Order is adopted by the Board, this provisionshall be modified to read "Notify the Regional Director for Region 14, inwriting,within 10 days from the date of this Order, what steps theRespondent has taken to comply herewith " MASON-RUSTAPPENDIXNOTICETO ALLEMPLOYEES AND APPLICANTS FOREMPLOYMENTPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act we hereby notify you that.WE WILL NOT refuse to employ applicants simplybecause they have engaged in concerted activities fortheir mutual aid or protection.WE WILL NOTin any like or related manner interferewith, restrain, or coerce you in the exercise of yourright to self-organization, to form labor organizations,to join or assist any labor organization and to engage inany other concerted activities for the purpose ofcollectivebargaining or any other mutual aid orprotection or to refrain from any and all such activities.WE WILL offer George Newsom and Doyal Criswell,in that order, immediate employment as carpenters atour St. Louis, project, if we still need carpenters onthatproject,without prejudice to their seniority orother rights and privileges as each would have enjoyed443had he been hired on March 16, 1968, discharging, ifnecessary, any carpenter hired on that project on orafterMarch 16, 1968, and WE WILL make them wholefor any loss of pay they may have suffered because ofthe discrimination against themDatedByMASON ANDHANGER-SILAS MASONCO., INC., THE RUSTENGINEERINGCOMPANY,A JOINT VENTURE D/B/A/MASON-RUST(Employer)(Representative)(Title)Thisnotice must remain postedfor 60 consecutive daysfrom thedate of posting, and must not be altered,defaced,or coveredby any othermaterialIf employees have any question concerning this noticeor compliancewith itsprovisions,theymay communicatedirectly with the Board'sRegionalOffice,1040 Boatmen'sBank Building,314 North Broadway, St Louis,Missouri63102, Telephone 314-622-4167.